DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/29/2021, 6/8/2020, and 3/26/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura JP 2010-069702 (IDS reference, English translation provided by applicant). 	Regarding claim 1, Fujikura teaches an optical film (1, fig. 1a) [0042] comprising a base material (2, fig. 1a) [0042], a hard coat layer (A2 fig. 1a) [0042], and an inorganic layer (metal oxide 3 made of SiO2 [0083], fig. 1a) [0042] in this order, 	 wherein the hard coat layer (A2) is in contact with the inorganic layer (3),  	the hard coat layer (A2) contains a binder resin [0060] and inorganic particles . 
Regarding claim 3, Fujikura teaches the optical film according to claim 1, wherein the inorganic particles are silica particles (SiO2, [0068]) (Fujikura, [0068]). 
Regarding claim 4, Fujikura teaches an optical film (1, fig. 1a) [0042] comprising a base material (2, fig. 1a) [0042], a hard coat layer(A2 fig. 1a) [0042], and an inorganic layer (metal oxide 3 made of SiO2 [0083], fig. 1a) [0042] in this order,  	wherein the hard coat layer (A2) is in contact with the inorganic layer (3),  	the hard coat layer (A2) contains at least one of a metallic element (the aluminum in aluminum silicate particles in the hard coat, [0068]) and a metalloid element (the 
But, Fujikura does not explicitly disclose that the base material (2) is a light-transmitting base material.  	However, Fujikura teaches that the transparent resin materials ([0005]) are glass/window substitutes.  	Therefore, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use transparent/light-transmitting material as the base material in order to have similar transparency as that of glass in which it is supposed to replace while keeping scratch resistance. 
Regarding claims 5 and 16, Fujikura teaches the optical film according to claims 1 and 4, respectively, wherein the inorganic layer (3) is an inorganic oxide layer (metal oxide 3 made of SiO2 [0083], fig. 1a) [0042] (Fujikura, [0083]).  	Regarding claims 6 and 17, Fujikura teaches the optical film according to claims 1 and 4, respectively, wherein the inorganic layer (3) contains silicon (metal oxide 3 made of SiO2 [0083], fig. 1a) [0042] (Fujikura, [0083]). 	Regarding claim 8, Fujikura teaches the optical film according to claim 4, wherein the hard coat layer (A2) contains a metalloid element, and the metalloid element is silicon (the silicon in aluminum silicate particles in the hard coat, [0068]) (Fujikura, [0068]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikura JP 2010-069702 as applied to claim 1 above, and further in view of  Shibata et al. US PGPub. 2014/0247486.
 	Regarding claim 2, Fujikura does not teach the optical film according to claim 1, wherein the inorganic particles (SiO2 particles) have an area ratio of 5% or more and 75% or less in the region up to a depth of 500 nm into the hard coat layer (A2) from the interface between the hard coat layer (A2) and the inorganic layer (3) in the cross-section of the hard coat layer (A2) in the film thickness direction.  	However, Shibata teaches an optical film (100, fig. 1a) [0028] comprising a hard coat layer (30, fig. 1a) [0028] comprising inorganic particles (1, fig. 1a) [0030] wherein the inorganic particles (1) have an area ratio of 5% or more and 75% or less (1.5-50 wt%, [0105]) in the region up to a depth of 500 nm (total thickness of the hard coat has inorganic particles, hence any region up to 500nm obviously has the inorganic particles, [0105])  into the hard coat layer (30) from the interface between the hard coat layer (30) and the inorganic layer (in this case, the top surface of the hard coat) in the cross-section of the hard coat layer (30) in the film thickness direction (Shibata et al., fig. 1a). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Fujikura with that of Shibata by using the amount of inorganic particles and to the depth as taught by Shibata in the range as claimed in order to obtain a hard coat with excellent scratch resistance (Shibata et al., [0105]), because it has been held that where the general conditions of .     

 	
Claims 7, 13, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura JP 2010-069702 as applied to claims 1 and 4 above, and further in view of Jung et al. US PGPub. 2015/0302951.
 	Regarding claims 7 and 18, Fujikura does not teach the optical film according to claims 1 and 4, respectively, wherein the inorganic layer (3) has a thickness of 10 nm or more and 300 nm or less.  	However, Jung teaches an optical film (fig. 2) comprising an inorganic layer (40 fig. 2) [0042], wherein the inorganic layer (40) has a thickness of 10 nm or more and 300 nm or less (10nm-100nm, [0043]) (Jung et al., fig. 2, [0042]-[0043]). 	At the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to combine the teaching of Fujikura with the teaching of Jung by using the thickness of the inorganic layer as taught by Jung in the range as claimed in order to reduce film stress thereby having less likelihood of cracking as well as improving the films permeability and visibility (Jung et al., [0043]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.      	Regarding claims 13 and 22, Fujikura does not teach the optical film according to claims 1 and 4, respectively, wherein the light-transmitting base material (2) is .
 	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura JP 2010-069702 as applied to claims 1 and 4 above, and further in view of Song et al. US PGPub. 2016/0185926.
 	Regarding claims 10 and 19, Fujikura does not teach the optical film according to claims 1 and 4, respectively, wherein the hard coat layer (A2) contains a polymer of a polymerizable compound containing a silsesquioxane having a polymerizable functional group.  	However, Song teaches an optical film (fig. 2) comprising a hard coat layer (200, .


Claims 11-12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura JP 2010-069702 as applied to claims 1  and 4 above, and further in view of Horio et al. US PGPub. 2017/0276840. 	Regarding claims 11 and 20, Fujikura does not teach the optical film according to claims 1 and 4, respectively, wherein no crack or break is formed in the optical film (1) after folding the optical film at an angle of 180 degrees in a manner that leaves a gap of 6 mm between the opposite edges, unfolding the folded optical film, and repeating the process one hundred thousand times.  	However, Horio teaches an optical film (10, fig. 1) [0011], wherein no crack or break is formed in the optical film (10) after folding the optical film (10) at an angle of 180 degrees [0013] in a manner that leaves a gap of 6 mm (3mm, [0013]) between the .     
Regarding claims 12 and 21, Fujikura does not teach the optical film according to claims 1 and 4, respectively, wherein no crack or break is formed in the optical film (1) after folding the optical film (1) with the inorganic layer facing inward at an angle of 180 degrees in a manner that leaves a gap of 2 mm between the opposite edges, unfolding the folded optical film, and repeating the process one hundred thousand times. 	However, Horio teaches an optical film (10, fig. 1) [0011], wherein no crack or break is formed in the optical film (10) after folding the optical film (10) with the inorganic layer facing inward (both surfaces of the optical film, [0060]) at an angle of 180 degrees [0013] in a manner that leaves a gap of 2 mm (3mm, [0013]) between the opposite edges (11 and 12, fig. 1), unfolding the folded optical film (10), and repeating the process one hundred thousand times [0013] (Horio et al., fig. 1, [0013]). 	Accordingly, at the time before the effective filing of the claimed invention, it .     
 	Claims 14-15 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura JP 2010-069702 as applied to claims 1 and 4 above, and further in view of Heo et al. US PGPub. 2017/0156227. 	Regarding claims 14 and 23, Fujikura teaches wherein the hard coat layer (A2) of the optical film (1) is placed on the observer's (top) side of the light-transmitting base material (2) but does not teach an image display device comprising a display panel and the optical film (1, fig. 1a) according to claims 1 and 4, respectively, placed on the observer's side of the display panel, wherein the hard coat layer (A2) of the optical film is placed on the observer's side of the light-transmitting base material (2). 	However, Heo teaches an image display device (DD, fig. 1-4) [0058] comprising a display panel (DP, fig. 4) [0073] and the optical film (LF, fig. 4) [0074] placed on the observer's (top side) side of the display panel (DP) (Heo et al., fig. 1-4.. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious 
 	an optical film wherein “the atomic ratio of the total of the metallic element and the metalloid element contained in the hard coat layer is 1.5% or more and 30% or less as measured by X-ray photoelectron spectroscopy” as recited in claim 9 in combination with the limitations of claim 4.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892